UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1ENDED JUNE 30, 2010 ¨ TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-100046 CINTEL CORP. (Name of registrant in its charter) Nevada (State or other jurisdiction of incorporation or organization) 52-2360156 (I.R.S. Employer Identification No.) 433 N. Camden Drive, Suite 400, Beverly Hills, CA 90210 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (310)-887-1407 WITH COPIES TO: Gregory Sichenzia, Esq. Marcelle S. Balcombe, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32 nd Flr. New York, New York 10006 (212) 930-9700 Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer”and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox The number of shares of registrant’s common stock outstanding, as of August 18, 2010 was 95,300,196. 1 CINTEL CORP. INDEX PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS (Unaudited) 3 Condensed ConsolidatedBalance Sheets 4 Condensed ConsolidatedStatements of Operations 5 Condensed ConsolidatedStatements of Cash Flows 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3 : QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4: CONTROLS AND PROCEDURES 19 PART II: OTHER INFORMATION Item 1 LEGAL PROCEEDINGS 20 ITEM 1A : RISK FACTORS 20 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 20 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 20 ITEM 5 OTHER INFORMATION 20 ITEM 6: EXHIBITS 20 SIGNATURES 21 2 PARTI– FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CINTEL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) 3 CINTEL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS June 30, 2010 (Unaudited) December 31, 2009 (1) Current assets: Cash and cash equivalents $ $ Loans receivable – affiliates Prepaid and other current assets Total current assets Property, plant and equipment, net 41 3 Restricted cash 33 35 Equity method investments Long-term investments Goodwill Security deposits 31 48 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Convertible debts Total liabilities Commitments (Note 13) Stockholders’ equity (deficit): Common stocks 98 98 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders' equity $ $ Derived from audited financial statements included in the Form 10-K for the year ended December 31, 2009 filed with the Securities and Exchange Commission. See accompanying notes to unaudited condensed consolidated financial statements. 4 CINTEL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except per share amounts) Three Months EndedJune 30, 2010 (Restated-Note 2) Three Months Ended June 30, 2009 Six Months EndedJune 30, 2010 (Restated-Note 2) Six Months Ended June 30, 2009 Net revenues $
